FILED
                             NOT FOR PUBLICATION                               JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM MICHAEL KRAL,                            No. 10-35153

               Plaintiff - Appellant,            D.C. No. 2:09-cv-05014-RHW

  v.
                                                 MEMORANDUM *
BENTON COUNTY, a Washington
municipal corporation,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                    Robert H. Whaley, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       William Michael Kral appeals pro se from the district court’s partial

summary judgment and judgment dismissing his action as a sanction for failure to

comply with discovery orders. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo partial summary judgment, Charles Schwab & Co. v. Debickero,

593 F.3d 916, 918 (9th Cir. 2010), and review for an abuse of discretion a

dismissal for violation of court orders, Allen v. Bayer Corp. (In re

Phenylpropanolamine (PPA) Prods. Liab. Litig.), 460 F.3d 1217, 1226 (9th Cir.

2006). We affirm.

       The district court did not abuse its discretion by dismissing the action for

Kral’s violation of discovery orders after it considered the relevant factors. See In

re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d at 1226-29, 1233

(discussing factors that courts must consider in deciding whether to dismiss an

action for failure to comply with a court order, and noting that “‘the faults and

defaults of the attorney may be imputed to, and their consequences visited upon,

his or her client’” (citation omitted)).

       We do not address the district court’s partial summary judgment because

Kral did not specifically and distinctly argue the issues in his opening brief. See

Entm’t Research Grp., Inc. v. Genesis Creative Grp., Inc., 122 F.3d 1211, 1217

(9th Cir. 1997) (“‘We review only issues which are argued specifically and

distinctly in a party’s opening brief. We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .’” (citation omitted)).




                                            2                                     10-35153
      Kral’s remaining contentions, including those concerning ineffective

assistance of counsel, are unpersuasive.

      AFFIRMED.




                                           3                                 10-35153